Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 87-111  are in the application. 
Response to the amendment:-

The claims have been amended  to limit the R2 group and also to the elected core wherein Y is a N. and the claims ar drawn to a method of promoting bone formation. 
Claim Rejections - 35 USC § 103
The rejection  of the claims  over US 7812018 to Hepperle et al and Dai et al  has been withdrawn as R3a, R3b, R3c, R3d  have been amended. 
Double Patenting
The ODP rejection over US 9540365 has been withdrawn as applicants have filed  a TD over it. 

Claims 87-111 are found to be allowable. 

The art made of record WO 2009121063 has other substituents for R3a, R3b, R3c or R3d. 
Conclusion
Claims 87-111 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684. The examiner can normally be reached maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



October 18, 2021